Citation Nr: 1220480	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for trench foot, claimed as due to cold weather injury.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for inguinal lymphadenopathy with swollen lymph nodes and urinary tract infections.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims of entitlement to service connection for trench foot, peripheral neuropathy of the lower extremities, and inguinal lymphadenopathy with swollen lymph nodes and urinary tract infections.

In correspondence received at the RO in April 2012 and at the Board in May 2012, the Veteran requested a Board videoconference hearing to be scheduled at the Columbia, South Carolina RO.  

A hearing before a Veterans Law Judge via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).   

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge in accordance with the usual procedures. The Veteran and his representative should be notified of the time and place to report for the hearing, and a copy of such notice should be placed in the record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


